Citation Nr: 0939356	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-18 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the VA RO in Newark, New Jersey, which granted service 
connection for PTSD and assigned an initial 30 percent 
evaluation, effective from June 13, 2005.  During the course 
of his appeal, the Veteran was afforded a Travel Board 
hearing before the undersigned Veterans Law Judge in January 
2007.  

In August 2007, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include obtaining VA and private treatment 
records, and scheduling a VA examination.  After 
accomplishing the requested action (the Veteran failed to 
report to a VA psychiatric examination, scheduled in 
September 2009 and attempts to retrieve additional treatment 
records yielded negative results), the RO/AMC continued the 
denial of the claim on appeal, as reflected in a supplemental 
statement of the case (SSOC), issued in September 2009, and 
returned the matter to the Board for further appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Of preliminary importance, because the claim for a higher 
rating for service-connected PTSD involves a request for a 
higher rating following the grant of service connection, the 
Board continues to characterize the claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Without good cause shown, the Veteran failed to report 
for a VA examination, scheduled in September 2009, to 
determine the nature and severity of his PTSD.  

3.  The Veteran's PTSD has been productive of objective 
symptomatology including intrusive thoughts, nightmares, 
hypervigilance, easily startled reflex, difficulty 
concentrating under stress, irritability, and mild sleep 
disturbance; however, there is no reduced reliability and 
productivity, or flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, or difficulty 
in establishing and maintaining effective social 
relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.130, Diagnostic Codes (DCs) 9411, 9440 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in July 2005, March 2006, 
April 2007, August 2007, and June 2008 the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the Veteran and the types 
of evidence that will be obtained by VA.  

Additionally, the March 2006, April 2007, August 2007, and 
June 2008 notice letters informed the Veteran as to 
disability ratings and effective dates.  As noted above, the 
claim was readjudicated via an SSOC issued in September 2009.  

As the aforementioned notice letters regarding the 
requirements delineated in Dingess came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the RO in a May 
2006 statement of the case (SOC) and in the September 2009 
SSOC, after proper VCAA notice was provided and after the 
Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and VA and private 
treatment records, and VA examination report.  Also of record 
and considered in connection with the appeal is the Veteran's 
hearing testimony, along with various written statements 
submitted by the Veteran and his representative.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  


PTSD

The Veteran's PTSD is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.130, DC 9411 (2009).  

DC 9411 provides:  

100%	Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name;  

70%	Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability 
to establish and maintain effective relationships.  

50%	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships;

38 C.F.R. § 4.130, DC 9411, 9440 (2009).  


Global Assessment of Functioning (GAF)

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2009).  


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he is entitled to a higher initial 
evaluation for his PTSD.  He essentially claims that this 
disability is more severe than is contemplated by a 30 
percent rating due to symptoms of social isolation, obsessive 
compulsive behaviors, hording behaviors, avoidance, 
difficulty concentrating under stress, emotional numbing, 
autonomic hyperactivity, nightmares, hypervigilance, 
intrusive thoughts, easily startled reflex, and irritability.  
These assertions are supported by oral testimony provided by 
the Veteran and his representative in his January 2007 Travel 
Board hearing, which corroborates his reported 
symptomatology.  

As noted in the Introduction above, the Board again 
emphasizes that a remand was issued in August 2007 primarily 
to obtain outstanding VA and private treatment records, and 
to arrange for the Veteran to undergo a comprehensive VA 
examination to ascertain an opinion as to the nature and 
severity of his PTSD.  Notably, a request made in September 
2007 to a VA medical facility for outstanding treatment 
records yielded a negative response.  Also, the response to a 
request to a private treatment facility that allegedly 
maintained outstanding treatment records for the Veteran was 
answered with duplicate reports already of record.  

Further, an examination was scheduled in September 2009; 
however, the Veteran failed to report for the examination 
without providing good cause.  See 38 C.F.R. § 3.655 (a).  
Hence, the Board has no alternative but adjudicate the claim 
of entitlement to an increased initial rating on the basis of 
the current record.  See 38 C.F.R. § 3.655 (b).  The duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

In the instant case, the Board finds that the Veteran does 
not meet the criteria for an initial evaluation in excess of 
30 percent under DC 9411.  In this regard, the Board notes 
the Veteran underwent a VA PTSD examination in July 2005.  
Here, he reported symptoms of intrusive thoughts, nightmares, 
hypervigilance, easily startled reflex, sleep disturbance, 
and irritability.  The examiner noted that the Veteran had no 
regular psychiatric treatment in the past, and no history of 
suicidal behavior or violence.  Further, the Veteran 
indicated that he had been unemployed since January 2005, but 
that he was previously employed as a coffee barista, where he 
generally performed well and got along with people on the job 
until he was laid off.  On mental status examination, the 
examiner noted that the Veteran was oriented to person, 
place, and time.  Observationally, he was found to be 
cooperative, and exhibited neutral mood, blunted affect, 
normal speech, fair insight and judgment, fair impulse 
control, normal speech, thought process and thought content, 
and had no homicidal or suicidal ideation.  The examiner 
noted that the Veteran reported limited social contact, but 
that he was able to take care of his activities of daily 
living.  The examiner opined that the Veteran was generally 
able to work, but appeared somewhat isolative.  The Veteran 
was diagnosed with PTSD, and was assigned a GAF score of 50 
due to moderate symptoms including isolation behavior.  The 
examiner noted that the Veteran's psychiatric problems did 
not prevent him from obtaining employment.  

An August 2005 VA mental health consult reflects a notation 
the Veteran was unemployed since January 2005, and shows 
findings that the Veteran was mildly to moderately depressed 
without any suicidal ideation or intent, and no history of 
suicide attempts.  On mental status examination, the 
Veteran's affect was constricted, and his mood was anxious 
and depressed.  However, his thought process and cognitive 
functioning was intact, and no delusions or hallucinations 
were present.  The physician noted that the Veteran has 
problems with hypervigilance, that people tell him he worries 
excessively, that he was somewhat anxious and depressed in 
mood, that he avoids talking about his war time experiences, 
and that he has some difficulty getting close to others.  
However, the Veteran reported a normal appetite, and adequate 
sleep.  He was diagnosed with PTSD, mild to moderate, and 
assigned a GAF score of 60.  

A private psychological treatment update report, dated in 
January 2007, reflects observations of symptoms consistent 
with PTSD, to include intrusive thoughts, attempts at 
avoidance, isolating behavior, hording behavior, and a 
pathological obsessive compulsive condition that is likely 
powered and initiated by the intrusive thoughts stemming from 
his PTSD.  The psychologist noted that the Veteran had been 
in twice-monthly individual psychotherapy since completion of 
the VA evaluation in August 2005.  Further, the Veteran's 
unproductive obsessive compulsive disorder rituals and 
lifestyle were related to his attempts at avoidance and 
emotional numbing.  The psychologist reported that the 
Veteran presented with autonomic hyperactivity manifested by 
generally heightened levels of tension, hypervigilance, 
exaggerated startle response, and difficulty concentrating 
under stress.  The psychologist noted that the Veteran's 
symptoms dominate his life, and that he does not function 
productively either personally or vocationally.  The 
psychologist opined that the Veteran suffers from two 
different psychological disorders, chronic severe PTSD and 
obsessive compulsive personality disorder, which render him 
totally disabled and not fully able to act in his own best 
interest to secure his basic needs.  The psychologist 
recommended that the Veteran continue in psychotherapy, seek 
pharmacotherapy to address his symptoms, and follow-up with 
both in-patient psychiatric hospitalization and medical 
treatment.  Here, the Veteran was diagnosed with 
chronic/severe PTSD, and obsessive compulsive personality 
disorder, and assigned a GAF score of 37.  

After reviewing the record, including the medical evidence 
and the testimony and contentions of the Veteran, the Board 
finds that finds that there is no basis for more than the 
assigned initial 30 percent rating.  The pertinent medical 
evidence collectively reflects that, during the time frame in 
question, the Veteran's PTSD was characterized, primarily, by 
depressed mood, isolating behavior, difficulty concentrating 
under stress, anxiety, and hypervigilance.  The Board finds 
that these symptoms more nearly approximate occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, the level of impairment contemplated in the initial 30 
percent disability rating.  The Board is aware that the 
Veteran had some documented symptoms of difficulty in 
establishing and maintaining effective work and social 
relationships; however, during the July 2005 VA PTSD 
examination, the Veteran reported that when he was employed, 
he was able to get along with the people with whom he worked.  

The Board is aware that the GAF score assigned in the January 
2007 private evaluation, 37, reflects some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  Further, the Board acknowledges 
that the private psychologist opined that the Veteran's 
symptoms dominate his life, and that he does not function 
productively either personally or vocationally.  However, the 
Board notes, there is no evidence to indicate that the 
practitioner had the benefit of reviewing the Veteran's 
claims file or medical history prior to rendering the 
diagnosis or assigning the GAF score; nor did the 
psychologist distinguish between the service-connected PTSD 
and the nonservice-connected obsessive compulsive personality 
disorder in rendering the opinion, or articulate reasons for 
assigning the GAF score.  The Board notes that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  Moreover, the July 2005 VA examination report 
and August 2005 VA mental health consult reflect the 
assignment of GAF scores ranging from 50 to 60, which is 
reflective of moderate to serious symptoms such as severe 
obsessional rituals, occasional panic attacks and difficulty 
in social and occupational functioning.  

The Board notes that the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the Veteran's 
disorder (which here, provide the primary basis for the 
initial rating assigned).  See 38 C.F.R. § 4.126(a).  The 
Veteran has not, for the period of time in question, been 
shown to meet the criteria for a 50 percent evaluation, which 
requires that he exhibit occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long-
term memory, impaired judgment, or impaired abstract 
thinking.  

In short, the Board finds that the evidence is indicative of 
no greater impairment than that contemplated by the initial 
30 percent rating assigned for PTSD.  As the criteria for the 
next higher, 50 percent, rating were not met during this 
period, it logically follows that the criteria for higher 
rating of 70 percent and 100 percent likewise are not met for 
this time frame.  38 C.F.R. §§ 4.3, 4.7.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the Veteran's PTSD 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation.  
The Board is aware that the Veteran is currently unemployed; 
however, the July 2005 VA examiner specifically opined that 
the Veteran's psychiatric disorder did not preclude him from 
obtaining gainful employment.  There is also no indication 
that this disorder has necessitated any period of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Consideration has been given to assigning a staged rating; 
however, at no time during the period of the claim has the 
disability warranted a rating in excess of 30 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


